Citation Nr: 0125662	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted for 
entitlement to service connection for a psychiatric disorder, 
claimed as manic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1966 to February 
1969 and from March 1975 to June 1978.
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Salt Lake City, Utah Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  In a rating decision dated in August 1981, the RO denied 
entitlement to service connection for manic depressive 
illness or any other psychosis; the veteran was notified of 
the same in September 1981 and did not file a notice of 
disagreement in regard to that decision.

3.  Evidence received subsequent to the August 1981 rating 
action includes VA and private outpatient records, a 
psychological evaluation, and statements by the veteran, and 
is so significant by itself or in connection with other 
evidence previously submitted that it must be considered in 
order to fairly decide the merits of the veteran's claim.

4.  Clinical evidence shows diagnoses of personality 
disorder, bipolar disorder, and attention deficit 
hyperactivity disorder.  

5.  There is no medical evidence that any acquired 
psychiatric disorder was incurred in service or manifested to 
the requisite degree within one year of discharge from 
service.  


CONCLUSIONS OF LAW

1.  The RO's August 1981 decision denying entitlement to 
service connection for a nervous or personality disorder is 
final; new and material evidence has been submitted to reopen 
the veteran's claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).

2.  The veteran's post-service psychiatric disorder, claimed 
as manic depression, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 
1101(3), 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions.  Upon a 
review of the record, the Board finds that the veteran and 
his representative have had ample notice and opportunity to 
submit additional evidence and argument on the claim.  
Moreover, a relevant recent VA examination was conducted in 
November 2000, which directly addressed symptomatology 
associated with the veteran's current service connection 
claim for manic depression.  Moreover, there are no further 
indications that additional evidence would provide a basis 
for a different outcome in this case.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board notes that, in its January 2001 rating decision, 
the RO found new and material evidence to reopen and 
adjudicated the issue on its merits.  However, the Board has 
jurisdiction to consider previously adjudicated claims only 
if new and material evidence has been received.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Therefore, the Board must determine whether there is new and 
material evidence before it may proceed to the merits of the 
claim.           

Under the VCAA, VA is not required to reopen a previously 
disallowed claim except pursuant to 38 U.S.C.A. § 5108 (West 
1991), when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  It is noted that 
regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence, and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  See 66 Fed. Reg. 
at 45,630 - 45,631 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.


New and Material Evidence to Reopen

The RO denied service connection for manic depressive 
disorder in an August 1981 rating decision.  Although 
notified of that decision, the veteran did not file a notice 
of disagreement.  Therefore, the RO's decision of August 1981 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

In this case, the veteran has submitted new evidence to the 
record because such evidence was not previously before the RO 
at the time of the 1981 decision.  Further, the evidence is 
material, because it bears directly and substantially upon 
the matter under consideration and is so significant that it 
must be considered to fairly decide the merits of the claim.  
Overall, evidence submitted since the 1981 decision tends to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge v. West, 155 F.3d 1356, 1363 (1998) (emphasis added).

Of particular significance is the veteran's September 2000 
statement in which he describes his current mental disability 
and related treatment.  Also of record is a letter to Dr. V. 
in which the veteran requested further information from the 
doctor to enhance a prior mental evaluation conducted in 1981 
related to his service connection claim for manic depression.  
Additionally, the veteran submitted VA and private mental 
treatment records that specifically include treatment for 
bipolar disorder.  The veteran also presented a report from a 
psychological evaluation conducted in November 2000, which 
details the veteran's history of mental disability, work 
history, family issues, and the results of current testing, 
in which the psychologist noted a diagnosis of bipolar 
disorder, not otherwise specified, by way of history and 
personality disorder, not otherwise specified, inadequate 
personality disorder, by history.  Thus, in light of the 
above, the Board finds that there is new and material 
evidence within the meaning of VA regulation.  38 C.F.R. § 
3.156(a).  Therefore, the claim is reopened.   

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for a psychiatric disorder, claimed as 
manic depression.  Therefore, the claim must be considered 
based on all the evidence of record.  As previously 
addressed, the Board is satisfied that the duty to assist as 
provided by the VCAA has been satisfied.  Again, as the RO 
had previously considered the claim on its merits and 
afforded the veteran every opportunity to submit evidence and 
argument in support of his claim, there is no indication that 
the Board's present consideration of the claim will result in 
any prejudice to the veteran.  Bernard, 4 Vet. App. at 392-
94.  

Factual Background

During the veteran's first period of service, on separation 
examination in October 1968, there were no pertinent 
notations, findings, or indications of any complaints 
relevant to the veteran's current service connection claim 
for manic depression.  Overall, service medical records from 
that period of service were silent for any pertinent 
findings. 

In a service hospital record dated in February 1977, the 
veteran had voluntarily sought psychiatric treatment, 
complaining that his marital and job problems had increased 
over time.  The veteran gave a history at that time of 
exhibitionism, voyeurism, and pedophilia that involved a 
neighbor's daughter.  He also reported impulses when he was 
angry.  On examination, the examiner noted that the veteran's 
thinking style was well organized, his affect was 
appropriate, and that there were no suicidal or homicidal 
ideations.  He described an unstable childhood that involved 
beatings and an alcoholic father.  

Overall, the examiner noted an inadequate personality 
disorder that existed prior to service and was not aggravated 
by service.  In the findings of a Medical Board Evaluation 
dated in March 1977, it was recommended that the veteran be 
discharged by reason of unsuitability for service; however, 
in April 1977, it was determined that he should be returned 
to duty.  In November 1977 records, it is noted that the 
veteran was hospitalized for drug overdose and a suicide 
attempt.  At that time, there was no evidence of psychoses, 
neuroses, or any psychiatric disorder.  

The veteran's service medical records reveal that at 
discharge in June 1978, from his second period of service, 
the veteran had a history of hospital admission for drug 
overdose in November 1977 and hospitalization from November 
to December 1977, with a diagnosis of inadequate personality.  

In a statement by R. E. V., M.D., dated in July 1981, a 
history of trouble beginning in the veteran's youth.  He 
noted that the results of an MMPI examination were indicative 
of an emotional unstable character disorder.  He made the 
observation that some writers in psychiatric literature 
believe that this might be a variant of psychothymic 
personality or manic-depressive disease.  Dr. V. stated that 
he had first seen the veteran in October 1979 and described 
the veteran as impulsive with a diagnosis of personality 
disorder.  He noted that he initiated treatment with Lithium.  

On VA psychiatric examination in July 1981, it was reported 
that the veteran had had an extremely unstable job history 
since 1963, having held 26 different jobs.  The veteran 
reported problems in service that included becoming involved 
with the law after having molested his daughter.  He noted 
problems retaining what he had learned and problems with his 
peers and responsibilities.  The veteran stated that he had 
been diagnosed in the Navy as manifesting an inadequate 
personality disorder.  Subsequently, the veteran reported 
that he had been taking lithium and had noticed improvement.  
On examination, the examiner concluded that the veteran 
primarily manifested a personality disorder. 

In a private psychiatric evaluation dated in July 1996, the 
psychologist recited the veteran's relevant medical history 
and noted that the veteran's symptoms were indicative of 
attention deficit/hyperactivity disorder of the impulsive 
type.  During VA examination dated in August 1996, the 
examiner recited the veteran's complaints related to memory 
difficulties.  The veteran reported that it was during his 
period of service in the Navy that his deviant behavior 
became public.  Post-service, the veteran reported a long 
history of work instability, relationship problems, and 
social adjustment.  On testing, the examiner noted that the 
veteran's symptoms were well supported by the test data and 
in pertinent part, diagnosed personality disorder, not 
otherwise specified.  

In VA mental health assessment notes extending from 1999 to 
2000, clinical data reflect that the veteran was seen in 
March 1999, at which time he reported a history of diagnosis 
of bipolar disorder by a doctor in 1980 in Seattle; he was 
treated with lithium at that time.  He requested re-
initiation of such treatment.  It was noted in early 
September 1999 that the veteran came in with a history of 
bipolar disorder, stable, managed by psychiatric treatment.  
In a subsequent entry, it was noted that the records from the 
previous admissions had been reviewed and that the diagnosis 
was inadequate personality.  It was noted that only once was 
the diagnosis that of bipolar disorder, but that the veteran 
had indicated that lithium had helped with his mood swings.  

In a May 2000 VA progress note, a diagnosis of bipolar 
disorder, depressed type; moderate stressors; and a Global 
Assessment of Functioning (GAF) score of 50 were reported.  
In a recitation of the veteran's past medical history, it was 
noted that on one occasion, the veteran was diagnosed with a 
bipolar disorder, and records revealed earlier 
hospitalizations with diagnoses of inadequate personality.  
Also noted were periods of depression, one suicide attempt in 
1978, and mood swings.  There was no evidence of psychoses.  

Also included in VA progress notes dating from May to July 
2000 is that the veteran reported his history of bipolar 
disorder beginning in 1979.  In a therapy note, dated in May 
2000, it was recorded that the veteran reported that he had 
been treated in the mid 1970's for depression and mania but 
that he had not been treated for the past 7 to 8 years.  It 
was noted that he had been prescribed lithium, but admitted 
that he had not been compliant with his medications.  The 
veteran also noted a prior history of a suicide attempt in 
1979, but denied any recent attempts.  The diagnosis noted is 
bipolar disorder, mixed type, without psychosis.  In a May 
2000 group therapy note, it was reflected that the veteran 
shared his progression from "schizophrenia, to manic 
depressive, and to bipolar" over a course of years.  The 
veteran also reported his unstable work history, often 
affected by his physical disabilities.  The veteran reported 
that his mother has a possible diagnosis of bipolar disorder.  

In an April 2000 private medical statement, Dr. V. stated 
that he had reviewed the veteran's case, including his 
records and information sent by the veteran.  A copy of the 
veteran's letter to Dr. V. in March 2000 is included in the 
folder.  In the letter, the veteran provided detailed 
information regarding his medical history and copies of 
several treatment records.  The veteran indicated that prior 
to 1970, he had not remembered experiencing any 
symptomatology associated with bipolar disorder, but that 
between 1970 and 1975, he began to experience unusual 
symptoms of character imbalance.  

Dr. V. indicated that manic-depressive illness was a genetic 
illness and that the usual onset was during late adolescence.  
It was Dr. V's opinion that the veteran was experiencing an 
uncontrolled manic-depressive episode while in the service.  
He suggested that the stresses of Navy life, including 
irregular sleep patterns coupled with marriage problems 
contributed to the onset of the episode that led to his 
discharge.  He noted that, while manic depressive disease 
does not cause child molestation, the disease does lead to 
self destructive behaviors that have painful consequences.  
It was Dr. V.'s opinion that the veteran's service aggravated 
a genetic and biochemical illness.  

In VA domiciliary records dated from May to July 2000, the 
examiner noted that the veteran had been domiciled while 
receiving ambulatory care.  On chronological review of the 
veteran's medical history, the examiner noted a discharge 
diagnosis of mood disorder.  

On a private psychological evaluation, done in November 2000, 
the diagnostic impressions included somatization disorder, 
bipolar disorder "(by history) diagnostic history 
unavailable"; attention-deficit/hyperactivity disorder, 
combined type (by history) and personality disorder 
(inadequate personality disorder, by way of history).  

During VA Compensation and Pension examination dated in 
November 2000, the examiner reviewed the veteran's entire 
claims folder.  Included in the veteran's clinical history is 
the veteran's report that his psychiatric problems were first 
documented while he was in the Navy.  In a recitation of his 
inservice experiences, it is noted that during the period 
from 1966 to 1969, the veteran was capable of functioning 
successfully in the military environment.  In 1977, the 
veteran reported that his problems began when he voluntarily 
checked himself into the hospital for help.  At that time, he 
admitted that he had sexually abused his daughter and had 
experienced periods of depression.  There was no evidence of 
psychoses or affective disorder at that time.  In fact, 
explicitly reported was the absence of any mood disorder.  
Noted is that the veteran was diagnosed with inadequate 
personality disorder, which ultimately resulted in his 
discharge from service in 1978.  The veteran continued with 
treatment post-service by court order and included a 
psychological evaluation conducted in June 1979 in which 
there was no strong evidence of a mental disorder and the 
evaluator concluded that the veteran might have a personality 
disorder.  

The examiner further referenced a letter by Dr. V. dated in 
July 1981 in which it is noted that the doctor had been 
working with the veteran for about three years beginning in 
1979 for symptoms related primarily to impulsivity.  Also 
noted are the results of an MMPI test, which Dr. V. had 
indicated were most closely suggestive of an unstable 
character disorder.  No specific diagnosis was rendered; 
however, possible schizoid tendencies were present.  The VA 
examiner also noted that the veteran had not been seen for 
treatment of any psychiatric problems within the one-year 
period of separation from service.  Overall, the examiner 
noted that the veteran's periods of mood swings and 
depression were suggestive of a bipolar disorder.  However, 
the examiner also commented that throughout the 24-year 
period during which the veteran had been examined and tested 
on 12 occasions, in only one instance was the veteran 
specifically diagnosed with bipolar disorder.  The examiner 
noted that a diagnosis of bipolar disorder was made many 
years after service, in 2000.  

Further, the examiner also noted a recent statement in the 
record by Dr. V. in April 2000.  The examiner noted that Dr. 
V.'s opinion dates 19 years after the initial psychiatric 
evaluation, and that the contemporaneously prepared records 
of his earlier treatment by Dr. V did not diagnose bipolar 
disorder.  Rather, at that time, Dr. V. treated the veteran 
for symptoms related to impulsivity.  Further he noted that 
Dr. V. did not begin treatment of the veteran until more than 
one year following service discharge.  The service medical 
records cited in Dr. V's report specifically report the 
absence of a mood disorder.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).

Service connection may be in order when the medical evidence 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, a disorder that was 
addressed in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2001); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Service connection may be granted for disorders diagnosed 
after discharge if all the evidence, including pertinent 
service records, establish that the disorder was incurred in-
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable disease, 
including psychoses).  

In this case, postservice private and VA outpatient medical 
records, beginning in October 1979, show diagnosis and 
treatment for psychiatric disorders, variously diagnosed as 
personality disorder, bipolar disorder, and adult attention 
deficit hyperactivity disorder.  The Board emphasizes that 
the record is negative for a diagnosis of any psychosis.  
Therefore, the presumption of in-service incurrence for 
psychoses is not applicable.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3)

In addition, the Board notes that personality disorders as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, to 
the extent that the veteran's disability stems from 
personality disorder, such disability may not be service 
connected.    

Although diagnosed with the disorder, the veteran does not 
specifically seek service connection for adult attention 
deficit hyperactivity disorder.  In any event, there is no 
competent medical evidence that links that disorder to 
service.  Such evidence is required to establish service 
connection.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 
Vet. App. at 419.  

Over the course of more than 20 years, the veteran has been 
treated for multiple character disorders, reciting a history 
of manic depression with such symptoms as mood swings, poor 
sleeping habits, and overall periods of depression.  
Nonetheless, the Board finds that the clinical data of record 
do not substantiate that any of the veteran's post-service 
psychiatric diagnoses relate to his period of active service.  
Private and VA treatment records from 1979 to 2000 which 
reflect 12 assessments over a period of 24 years which result 
primarily in diagnosis of personality disorder and attention 
deficit hyperactivity disorder.  There is one diagnosis in 
April 2000 of bipolar disorder.    

Moreover, the opinion from the November 2000 VA examiner is 
against the claim.  This opinion cites and is well supported 
by treatment records over a number of years and by a number 
of examiners.  Specifically, the examiner found that the 
record was absent for any affective disorder both during 
service and within one year of separation from service.  In 
addition, although the veteran has clearly exhibited 
behaviors consistent with hypomanic mood, such as 
impulsivity, poor judgment, and frequent moving from place to 
place since service, the examiner opined that such symptoms 
were most likely associated with attention deficit and 
hyperactivity disorder.  

The only evidence which suggests that the veteran's 
psychiatric disorder is related to service is Dr. V's 
statement of April 2000, which states that the veteran's 
genetic and biochemical illness may have been aggravated by 
service.  That opinion was based on a review of his records 
from many years ago and data sent to him by the veteran.  
However, the Board observes, as did the November 2000 VA 
examiner, that the contemporaneously prepared records, which 
included Dr. V's observations of the veteran at that time, 
are not consistent with his conclusion.  Given the treatment 
records which reflect continued assessments of personality 
disorder over the years, including Dr. V's own 1981 
statement, the November 2000 opinion from the VA examiner is 
clearly more persuasive.  

Thus, in light of the above clinical evidence associated with 
the veteran's claims folder, the Board determines that the 
preponderance of the evidence is against the claim.  The 
veteran in this case in not entitled to service connection 
for manic depression.    



ORDER

As new and material evidence has been submitted, the claim 
for service connection for a psychiatric disorder, claimed as 
manic depression, is reopened.  To that extent, the appeal is 
granted.  

Service connection for a psychiatric disorder, claimed as 
manic depression, is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

 

